UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-7711



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

DIANNA BAKER GRIFFIN,

                                           Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Rockingham. Frank W. Bullock, Jr.,
Chief District Judge. (CR-94-23, CA-94-599-3)


Submitted:   February 6, 1996         Decided:     February 21, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Dianna Baker Griffin, Appellant Pro Se. Sandra Jane Hairston,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying her

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. United States v. Griffin, Nos.
CR-94-23; CA-94-599-3 (M.D.N.C. Oct. 6, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2